Title: From John Adams to Unknown, 9 June 1780
From: Adams, John
To: UNKNOWN


     
      Dear Sir
      Paris June 9. 1780
     
     Governor Pownal, on the 24 of May in the House of Commons, made a Motion for Leave to bring in a Bill to enable his Majesty, to make a Convention, Truce, or Peace, with the thirteen States of America. He flattered himself, that Such a Bill, as he wished to bring in, would at this moment produce very happy Effects. He knew America well, and from the very best Information he could assure the House, that the People of that Country, were at present Split, into two great Factions, the one for France, the other for England. If his Information was good, and he had not a doubt, but it was, the Party in favour of England, was greatly predominant; a Moment ought not therefore to be lost; and he trusted, that the moment, it should be known in America, that the King had sufficient Powers to treat with the Colonies, he was almost confident a Revolution would Soon take Place among the Americans. He requested that the House would not press him in that Stage of the Business, for a detail of his plan: but he would amply Satisfy the House upon the first reading of his Bill: he was perfectly clear, that it was not in the Royal Prerogative to make any peace, by which the dominions of the Crown might be allienated. No mention should be made in the Bill of dependence or Independence: but he proposed to vest discretionary Powers in the Crown to make Peace on any Terms.
     Governor Pownal tells us he knows America, well. It is indeed true, that he, passed a few years in America: but he has been twenty years absent. And in a Country like that, the Numbers, the Power, the political Views, are capable of great alterations in 20 years. And there have been such Changes in the Conduct of England, France and Spain, towards it, in the Course of this Period, as make it probable, that great Revolutions have been made in their sentiments, as well as their designs.
     Since Mr. Pownals departure from America, he has had very little Correspondence with it. And the few Correspondents he had, were among those who were Tories, in America, and are now Refugees in England. His principal Correspondent was Mr. Hutchinson, and he is called upon to say whether, the very best Information he talks of, was not derived entirely from Gover Messrs. Hutchinson, Galloway and Allen. One would have thought, that as the Information of these Gentlemen, has been found to erroneous for twenty years. The End of every year, regularly confuting all the Facts, they had asserted in the Beginning of it, would have been enough, to have made Mr. Pownal doubt, whether such Information was the very best.
     But why is not such Information produced? That the House may judge of it. The Letters might be produced with out the Names. And if England has the Majority in America, there could be no danger to the Letter Writers, if their names were made known. Is it reasonable that the World as such take Mr. Pownals opinion upon Trust, when the Facts upon which he forms his opinion may be communicated. This is the best Evidence.
    